DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 23 March 2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach previous claim 7. Applicant’s arguments seem to be tied to what happens when the moving distance is less than the threshold, however the current claim language does not say anything about what happens when the moving distance is less than the threshold value. Claim 1 states that “determining the movement trend of the fingerprint when it is recognized that an amplitude of movement of the fingerprint detected on the fingerprint recognition region exceeds a preset threshold.” This is stating that movement is not recognized unless the movement of the fingerprint exceeds the threshold. WESTERMAN states in p[0036] that movement of the contact is not registered unless it moves more than the threshold amount (e.g. 1 mm) and is otherwise ignored. It does not matter that WESTERMAN ignores movement below the threshold amount because there is nothing in the claim language about what happens when the movement is below the threshold amount, only that movement is recognized when it surpasses the threshold amount, same as WESTERMAN. Thus while WESTERMAN ignores movement below the threshold to prevent misoperations, WESTERMAN realizes control when movement is above the threshold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (2013/0129162) (herein “Cheng”) in view of WESTERMAN (2009/0174679).	In regards to claims 1, 8 and 14, Cheng teaches a control execution method, comprising: determining a movement trend of a fingerprint detected on a fingerprint recognition region; and executing control corresponding to the movement trend (See; Figs. 3, 5, 6, 13, p[0008], p[0032]-p[0036] and p[0060] shows controlling electronic devices using fingerprint and gestures recognized through the fingerprint sensor 52. Where the gestures includes left and right swipes, up and down swipes and other movements). Cheng fails to explicitly teach wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining the movement trend of the fingerprint when it is recognized that a amplitude of movement of the fingerprint detected on the fingerprint recognition region exceeds a preset threshold.	However WESTERMAN teaches wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining the movement trend of the fingerprint when it is recognized that an amplitude of movement of the fingerprint detected on the fingerprint recognition region exceeds a preset threshold (See; p[0036] where an edge contact must move more than a threshold amount in any direction to be recognized as a trackable contact so that it can be part of a gestures). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cheng to have threshold distances set for gestures such as taught by WESTERMAN so as to reduce gestures being triggered by unintended user movements on the device.	Claim 14 is a non-transitory computer readable storage medium is rejected for the same reasons above. 
	In regards to claims 2 and 9, Cheng teaches wherein the step of executing control corresponding to the movement trend comprises: determining a control instruction corresponding to the movement trend; and controlling a preset terminal by the control instruction (See; Fig. 7 where when the gesture is registered on the device in step 110, a predefined software function is executed in step 112).

	In regards to claims 3 and 10, Cheng teaches wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining the movement trend of the detected fingerprint under the condition that the detected fingerprint matches a pre-enrolled fingerprint (See; Fig. 7 and p[0033] where the fingerprint must be registered in step 108 before the gestures is detected in step 110).

	In regards to claims 4 and 11, Cheng teaches wherein the step of determining the movement trend of the fingerprint detected on the fingerprint recognition region comprises: determining, by a fingerprint sensor, region change information of a region corresponding to the detected fingerprint on the fingerprint recognition region, and/or determining, by a fingerprint sensor, distance change information of a distance from the detected fingerprint to the fingerprint recognition region; and determining the movement trend of the detected fingerprint based on the determined region change information and/or the determined distance change information (See; Figs. 8, 13 and p[0056] where region change information such as moving between the connected dots along with the fingerprint reading is used to unlock the terminal. The region change could further be interpreted as any detection of a gesture, for example, detecting a finger on the left side region of the sensor and moving to the right side region of the sensor would be detected as a left to right swipe).

	In regards to claims 5 and 12, Cheng teaches wherein the movement trend of the detected fingerprint determined from the determined region change information comprises one of an upward movement, a downward movement, a leftward movement, and a rightward movement; and/or the movement trend of the detected fingerprint determined from the determined distance change information comprises a forward movement that reduces the distance to the fingerprint recognition region or a backward movement that increases the distance to the fingerprint recognition region (See; Figs. 3, 5, 6, 13, p[0008], p[0032]-p[0036] and p[0060] shows controlling electronic devices using fingerprint and gestures recognized through the fingerprint sensor 52. Where the gestures includes left and right swipes, up and down swipes and other movements).	In regards to claim 15, Cheng teaches an electronic apparatus, comprising a memory and a processor, wherein the memory stores a computer program, and the processor is configured to execute the computer program to implement the method of claim 1 (See; p[0012] where the electronic device has a memory and processor for executing the functions of the fingerprint sensor).

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (2013/0129162) (herein “Cheng”) in view of WESTERMAN (2009/0174679) and further in view of Thompson et al (2017/0220842) (herein “Thompson”).
	In regards to claims 6 and 13, Cheng fails to explicitly teach wherein the step of determining, by the fingerprint sensor, the distance change information of the distance from the detected fingerprint to the fingerprint recognition region comprises: determining that the distance change information indicates an increased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes longer; and/or determining that the distance change information indicates a decreased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes shorter.	However, Thompson teaches wherein the step of determining, by the fingerprint sensor, the distance change information of the distance from the detected fingerprint to the fingerprint recognition region comprises: determining that the distance change information indicates an increased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes longer; and/or determining that the distance change information indicates a decreased distance when a time period detected by the fingerprint sensor from emission to return of a signal emitted from the fingerprint sensor becomes shorter (See; p[0027], p[0108] for detection of a hovering finger above a fingerprint sensor. Further See; p[0037], p[0040] where the input device may use acoustic sensing techniques such as ultrasonic detection. The detected sound waves emitted by the input device are then reflected from the user’s finger and based on the time delay of the sound wave, the distance of the finger above the input surface at any time period can be detected. Thus the ultrasonic / acoustic sound wave can be used to determine if the finger is getting closer or farther from the input surface). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Cheng’s capacitive finger print sensor with an ultrasonic finger print sensor such as taught by Thompson so as to more precisely detect finger hover status so as to implement further functions for the device, thus increasing user satisfaction in the device.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627